Citation Nr: 0708277	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A copy of the transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss in the right ear 
by VA standards.  

2.  The most persuasive medical evidence establishes that the 
veteran's left ear hearing loss and tinnitus are not 
etiologically related to his naval service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in August 2004.  Consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the RO discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings in correspondence dated in March 2006.  
The veteran provided testimony before the undersigned in 
March 2006 and before a hearing officer at the RO in 
September 2005.  Adequate opportunities to submit evidence 
and request assistance have been provided.  The Board also 
finds the available medical evidence is sufficient for an 
adequate determination.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

The veteran asserts that exposure to weapons noise during his 
naval service led to bilateral hearing loss and tinnitus.  He 
alleges acoustic trauma occurred while he was in rifle 
training for a week in the fall of 1960.  He testified that 
he served in special services while in the Navy, working in 
the pool hall, theater and bowling alley.  He urged that 
training with the M1 rifle and the Browning automatic rifle 
without hearing protection caused hearing loss and tinnitus 
that week which never went away.  He just decided to live 
with it.  He stated that he saw a doctor after service in 
1963 in Independence, Missouri, but was told there was 
nothing that could be done.  He does not recall the name of 
any of the doctor he saw.  No doctor has told him he needed 
hearing aids.  The veteran's wife and daughter submitted 
statements in 2005 attesting to his noticeable hearing loss.  
The Board has considered the testimony, lay statements and 
medical evidence; however, as will be explained, the record 
fails to disclose a relationship between current hearing loss 
and tinnitus and his service.  In fact, the only medical 
opinion evidence of record is against the veteran's theory.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In determining whether service connection is warranted for a 
disability, VA is generally responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); VCAA.

Service medical records include the October 1960 enlistment 
physical examination report showing normal hearing of 15/15 
bilaterally on whispered voice test.  Audiogram conducted in 
August 1961 reflects that the thresholds for the frequencies 
between 500 and 4000 Hertz were 15 or below.  The October 
1961 discharge physical examination report shows normal ears 
on clinical evaluation.  Again, hearing was measured as 15/15 
bilaterally on whispered voice test.  An audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
5
10
15
15

There was no relevant diagnosis, and the veteran was 
considered fit for discharge from active duty.  

The Board notes that these in-service results are not 
considered hearing loss by VA standards.  Specifically, they 
do not demonstrate auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels 
or greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 
3.385 (2006).

Thereafter, hearing loss was not shown or diagnosed for years 
after service.  Although the veteran has urged that hearing 
loss has been present since service, the first documented 
post service evidence of hearing loss is at the December 2004 
VA audiological examination.  The veteran underwent VA 
audiological evaluation in December 2004 to determine whether 
any current hearing loss or tinnitus was related to service.  
The VA examiner reviewed the veteran's medical history, as 
well as his occupational history and reported noise exposure.  
The veteran reported that he had no significant noise 
exposure in service, post service work noise or recreational 
noise exposure, as well as other known contributors to 
hearing loss.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
20
15
20
25
20
LEFT
15
15
10
30
65
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The veteran reported to the examiner that bilateral tinnitus 
had been present since 1968 or 1969.  The examiner diagnosed 
mild to moderately severe high frequency sensorineural 
hearing loss beginning at 4000 Hertz in the right ear and 
beginning at 3000 Hertz in the left ear, more depressed in 
the left ear.  The examiner opined that the service medical 
records did not document specific ties to noise exposure or 
acoustic trauma in the Navy.  The examiner noted the normal 
whispered voice test in 1960, as well as the recorded 
thresholds on audiometric testing in October 1961 which did 
not meet VA thresholds for hearing loss.  Due to the normal 
thresholds at 4000 Hertz as well as the lack of a connection 
to acoustic trauma in service, the examiner concluded that 
current hearing loss did not result from service.  The 
examiner further noted that as there is no documentation of 
tinnitus in the service medical record and the veteran 
reported that the tinnitus first occurred in the late 1960's 
any current tinnitus was not related to service.  

While the Board acknowledges the current diagnosis of hearing 
loss in both ears, it points out that the veteran's right ear 
does not demonstrate hearing loss for VA purposes.  Thus, 
service connection is not warranted as there is no current 
disability.  Although the veteran's current hearing acuity 
meets the requirements of 38 C.F.R. § 3.385 in the left ear, 
as to the entitlement to service connection for this 
disability, still requires a showing of a causal nexus with 
military service.

The veteran's hearing loss and tinnitus shown to exist years 
after service, and not in service, do not warrant service 
connection because probative medical evidence does not show 
it was incurred in or aggravated by service, as required by 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There was no 
hearing loss or tinnitus noted during service shown to be 
chronic, nor was there continuity of symptoms after service, 
which would permit service connection for hearing loss or 
tinnitus under 38 C.F.R. § 3.303(b).  While the veteran does 
have hearing loss in the left ear for VA purposes and 
tinnitus after discharge, service connection cannot be 
granted under 38 C.F.R. § 3.303(d), because all the evidence, 
including that pertinent to service, does not establish that 
the disease was incurred in service.  In this regard, the 
Board finds the most probative evidence to be the medical 
opinion rendered by the VA examiner in December 2004.  The 
examiner fully reviewed the veteran's history and rendered an 
opinion based on the history and his examination.  The 
examiner explained his opinion and supported it with 
references to the record.  His opinion was against the claim, 
as he found the current hearing loss and any tinnitus was not 
related to noise exposure in service, or otherwise related to 
service.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no relationship between 
current hearing loss and service, based upon a review of the 
record.

Moreover, the chronicity provisions of 38 C.F.R. § 3.303 are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Organic diseases of the nervous system shall be 
granted service connection although it was not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year of separation from the 
military.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The record shows hearing loss no earlier than 
approximately 44 years after service.

The veteran claims that he was exposed to significant noise 
trauma in service.  According to Espiritu v. Brown, 2 Vet. 
App. 492, 494 (1992), a layperson is competent to provide 
evidence on the incurrence of injury and resulting symptoms.  
However, only a medical professional can provide competent, 
probative evidence regarding the diagnosis or etiology of a 
disability.  For this reason, his opinion as to the etiology 
of his any current hearing loss and tinnitus is not accorded 
any probative weight.  

The Board has considered the veteran's statements that he 
suffered toxic poisoning in 2004, but this fact is not 
relevant and does not tend to show that any current hearing 
loss or tinnitus is in any way related to his service many 
years earlier.  Similarly, the Board notes that the veteran 
testified that he is receiving Social Security Disability 
benefits due to chronic fatigue resulting from this toxic 
poisoning which occurred in 2004 at Providence Hospital.  The 
veteran specifically testified that these SSA benefits relate 
to the 2004 incident and are thus not related to the alleged 
hearing loss and tinnitus.  They are not necessary to 
substantiate the claim for service connection for hearing 
loss and tinnitus, and for that reason there is no duty to 
obtain them.  See 38 C.F.R. § 3.159 (c).  

Although the Board notes that the veteran and his 
representative urge that the 2004 examination does not 
contain an opinion as to etiology, the Board disagrees and 
finds that the opinion is adequately clear and complete.

The only medical opinion regarding the etiology of his 
current hearing loss and tinnitus was provided by the VA 
examiner in December 2004.  The opinion was based on a review 
of the contemporaneous medical evidence, service medical 
records the veteran's related history, and his current 
examination.  The Board finds that the lack of documented 
treatment through the years until at earliest 2004, at the VA 
examination itself, supports the opinion.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has current hearing loss and 
tinnitus, and has provided lay evidence regarding the 
existence of the current disability and its relationship to 
his naval service, this evidence is not competent to 
establish the required medical nexus.  The Board finds that 
the examination report prepared by the competent medical 
professional is more probative regarding the etiology of the 
current hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


